Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Nawaz Raja and Neelum Nawaz Raja appeal the district court’s orders: (1) dismissing their civil action asserting state and federal claims in connection with a prior foreclosure; (2) denying their motion for reconsideration; and, (3) imposing nominal sanctions in the amount of $120. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Raja v. MERSCORP Inc., No. 1:14-cv-01663-LO-TCB (E.D. Va. May 11, 2016; May 26, 2016;. June 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED